Citation Nr: 1418435	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability.



WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and Robert Evans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  During the hearing, the undersigned identified the issue on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claim.  It was also clarified that the Veteran did not have a representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA do not reveal any additional documents pertinent to the present appeal at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review, the Board determines that further development is necessary before making a decision in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records or scan them into Virtual VA/VBMS from the Yakama VA clinic.

2.  After a review of the claims file, an interview with the Veteran, and a physical examination, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any left knee disorder identified is related to service.

The examiner must provide a rationale for each opinion. In so doing, the examiner must consider the Veteran's statements concerning experiencing knee pain, laceration, and in-service injury since service and note such consideration in the conclusions.

3.  Thereafter, readjudicate the claim on appeal in light of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond to it.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



